DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 16/994,219 filed on 8/14/2020.
Claims 1-25 have been examined and are pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 03/17/2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chapman et al. (US 2021/0176246; Hereinafter “Chapman”).
Regarding claim 1, Chapman teaches an apparatus, comprising: processing circuitry; and memory coupled to the processing circuitry, the memory comprising instructions that when executed by the processing circuitry cause the processing circuitry to: 
process a voltage waveform to generate an observed distribution from the voltage waveform (Chapman: Para. [0073], The average transition waveforms, as discussed further below, can be used to determine the identity of the transmitting ECU for a given CAN transmission. At the conclusion of step 610, the ECU being analyzed can have a plurality of transition average waveforms associated with it. In one or more examples, the ECU can have four average transition waveforms. Para. [0079], Once the payload of a frame has been extracted at step 804, the process can move to step 806, wherein the edge transitions of the payload can be isolated and framed. The process of isolation and framing edge transitions of a CAN payload can be substantially similar to the process described above with respect to FIG. 7.), 
determine whether the observed distribution matches a fingerprint distribution from a fingerprint (Chapman: Para. [0077], As further discussed below, if the arbitration ID collected at step 802 does not match the result of the classification based on the physical characteristics of the edge transitions of a frame, then the ECU transmission can be deemed to be suspicious. Para. [0094], With the identity matrix in place of Σi, the distance to each center in K-Means is shown in Equation 11 below. g(x|μ.sub.i)=(x−μ.sub.i).sup.τ(x−μ.sub.i) Equation (11) Para. [0095], In one or more examples, at step 810, the process can look at the individual classifications made at step 808 of each edge isolated at step 806 and implement a simple majority voting algorithm that classifies the payload by finding out which ECU had the majority of edges classified as belonging to it at step 808. In one example, if a payload had 100 edge transitions isolated to it and 54 of those edges were classified as belonging to ECU A at step 808, while 46 of those edges were classified as belonging to ECU B at step 808, then at step 810, the device 524 could determine that ECU A was the likely source of the CAN payload extracted at step 804. Para. [0096], [0057]), and 
identify an electronic control unit (ECU) associated with the fingerprint distribution based on a determination that the observed distribution matched the fingerprint distribution (Chapman: Para. [0056], In order to identify the source of a CAN transmission by the physical characteristics of its edge transitions, as a preliminary matter, the physical characteristics of edge transitions may need to be recorded and associated with a particular ECU. This can be analogous to fingerprinting an individual and then storing the fingerprint and associating it with the name of the individual who provided the print for future use. As discussed above, each ECU in a CAN bus can transmit a unique set of arbitration IDs. Thus, when the physical characteristics of an edge transition are recorded, the arbitration ID associated with the transmission can be used to identify the source of the transmission and thus associate an ECU with a particular set of physical characteristics. Para. [0096], Once a likely source ECU has been identified at step 810, the process 800 can move to step 812 wherein the ECU identified at step 810 is compared against the arbitration ID collected at step 802. Para. [0097], Thus, at step 814 if the arbitration ID and the ECU identified at step 810 belong to the same ECU, then the process can move to step 816 wherein the transmission is authenticated.).
Regarding claim 2, Chapman teaches the apparatus of claim 1, the instructions when executed by the processing circuitry cause the processing circuitry to: derive a distance between the observed distribution and a plurality of fingerprint distributions from the fingerprint based on a minimum mean squared error, the plurality of fingerprint distributions comprising the fingerprint distribution (Chapman: Para. [0057], Thus, in order to implement the device 524 to authenticate CAN messages, the device can be trained during a training phase (described in further detail below) to record the physical characteristics of a plurality of edge transition waveforms across multiple CAN frames to generate an average transition waveform (i.e., a distribution for each edge transition waveform) for each ECU on the CAN bus.); and 
determine whether the observed distribution matched the fingerprint distribution based on determination that the distance between the observed distribution and the fingerprint distribution is less than a threshold value (Chapman: Para. [0077], As further discussed below, if the arbitration ID collected at step 802 does not match the result of the classification based on the physical characteristics of the edge transitions of a frame, then the ECU transmission can be deemed to be suspicious. Para. [0094], With the identity matrix in place of Σi, the distance to each center in K-Means is shown in Equation 11 below. g(x|μ.sub.i)=(x−μ.sub.i).sup.τ(x−μ.sub.i) Equation (11) Para. [0095], In one or more examples, at step 810, the process can look at the individual classifications made at step 808 of each edge isolated at step 806 and implement a simple majority voting algorithm that classifies the payload by finding out which ECU had the majority of edges classified as belonging to it at step 808. In one example, if a payload had 100 edge transitions isolated to it and 54 of those edges were classified as belonging to ECU A at step 808, while 46 of those edges were classified as belonging to ECU B at step 808, then at step 810, the device 524 could determine that ECU A was the likely source of the CAN payload extracted at step 804. [simple majority meets threshold limitation]).
Regarding claim 3, Chapman teaches the apparatus of claim 1, the instructions when executed by the processing circuitry cause the processing circuitry to: generate a density from the voltage waveform (Chapman: Para. [0086], A GMM with M components is shown in Equation 6 below. Here wi can represent the mixture weights, and the function g(x) can represent the density functions for each of the distributions. Para. [0093]); and 
generate the observed distribution from the density (Chapman: Para. [0093], The density function for the GMM calculates the probability a sample came from a given distribution given a description of that distribution, a center M and a covariance matrix Σi. The density function is shown in Equation 10 below.).
Regarding claim 4, Chapman teaches the apparatus of claim 1, the instructions when executed by the processing circuitry cause the processing circuitry to: identify a message transmitted on a communication bus (Chapman: Para. [0007], The device can extract one or more signaling characteristics of a signal put onto the CAN by a specific ECU in the CAN. The device can also include classifier that can be trained to identify which ECU in the CAN a specific signals likely originated from based on the extracted one or more signaling characteristics.); observe voltage signals on the communication bus associated with transmission of the message (Chapman: Para. [0051], As discussed in detail below, each ECU can transmit waveforms that can be distinguished from one another based on one or more physical characteristics of the waveform. Thus, the waveforms transmitted by each ECU in a CAN can act as a “fingerprint” that can be used to independently determine the origin of the waveform (as opposed to using arbitration IDs). Para. [0034]); and generate the voltage waveform based on the observed voltage signals (Chapman: Para. [0077], As further discussed below, if the arbitration ID collected at step 802 does not match the result of the classification based on the physical characteristics of the edge transitions of a frame, then the ECU transmission can be deemed to be suspicious.).
Regarding claim 5, Chapman teaches the apparatus of claim 4, wherein the communication bus is an in-vehicle network (Chapman: Para. [0026], As discussed above, modern automobile can include many independent control systems that work with one another to provide control of the overall vehicle. Each of the independent control systems can be controlled by a component called an electronic control unit (ECU) that is not only configured to operate and control specific systems within an automobile but can also communicate with other ECUs in the vehicle through a CAN bus as described in detail below.).
Regarding claim 6, Chapman teaches the apparatus of claim 4, comprising observation circuitry arranged to observe the voltage signals at a point on the communication bus (Chapman: Para. [0050], In one or more examples of the disclosure, a device that can be attached to a pre-existing CAN, so as to record all CAN transmissions and that can be configured to authenticate a CAN transmission based on one or more physical layer characteristics, is provided below. Para. [0052], In order to minimize the impact that a CAN authentication scheme may have on an existing CAN bus, in one or more examples, the system and methods described below can be embodied in a stand-alone device that can be attached to a pre-existing CAN. FIG. 5 illustrates an exemplary CAN physical layer identification device coupled to a CAN bus according to examples of the disclosure.).
Regarding claim 7, Chapman teaches the apparatus of claim 1, the instructions when executed by the processing circuitry cause the processing circuitry to: look up an ECU identification (ID) associated with the fingerprint distribution (Chapman: Para. [0056], As discussed above, each ECU in a CAN bus can transmit a unique set of arbitration IDs. Thus, when the physical characteristics of an edge transition are recorded, the arbitration ID associated with the transmission can be used to identify the source of the transmission and thus associate an ECU with a particular set of physical characteristics. Para. [0073], The average transition waveforms, as discussed further below, can be used to determine the identity of the transmitting ECU for a given CAN transmission. Para. [0073], The average transition waveforms can be used during operation of the device 524 to compare collected waveforms and classify them as likely belonging to one of the ECUs on the CAN. Para. [0078], Para. [0080], the process can move to step 806, wherein each isolated edge transition can be compared to the appropriate average transition (discussed in detail below) and then ultimately be classified as belonging to one of the ECUs in the CAN. Para. [0095]); and identify the ECU based on the ECU ID (Chapman: Para. [0096], Once a likely source ECU has been identified at step 810, the process 800 can move to step 812 wherein the ECU identified at step 810 is compared against the arbitration ID collected at step 802.).
Regarding claim 8, Chapman teaches the apparatus of claim 1, the memory comprising the fingerprint, the fingerprint comprising a plurality of fingerprint distributions and a plurality of ECU IDs associated with the plurality of fingerprint distributions (Chapman: Para. [0057], Thus, in order to implement the device 524 to authenticate CAN messages, the device can be trained during a training phase (described in further detail below) to record the physical characteristics of a plurality of edge transition waveforms across multiple CAN frames to generate an average transition waveform (i.e., a distribution for each edge transition waveform) for each ECU on the CAN bus. Para. [0072], If all the arbitration IDs associated with an ECU have been stored, the process 600 can move to step 610 wherein an average edge transition physical characteristics template can be generated for the ECU. [0073], At step 610, the collected frames for a given node can be averaged to create an average transition waveform. The average transition waveforms, as discussed further below, can be used to determine the identity of the transmitting ECU for a given CAN transmission. At the conclusion of step 610, the ECU being analyzed can have a plurality of transition average waveforms associated with it. Para. [0096], Once a likely source ECU has been identified at step 810, the process 800 can move to step 812 wherein the ECU identified at step 810 is compared against the arbitration ID collected at step 802. As discussed above, each ECU can transmit a unique set of arbitration IDs. Para. [0055]-[0056]).
Regarding claim 9, Chapman teaches the apparatus of claim 1, the instructions when executed by the processing circuitry cause the processing circuitry to flag an unidentified ECU based on a determination that the observed distribution does not match the fingerprint distribution (Chapman: Para. [0097], However, if the arbitration ID extracted at step 802 does not match the ECU identified at step 810, then the process can move to step 818 wherein the system or a user of the system can be alerted to the possible inauthentic transmission.).
Regarding claim 10, Chapman teaches the apparatus of claim 1, the instructions when executed by the processing circuitry cause the processing circuitry to: determine whether an ECU ID associated with the observed distribution matches an ECU ID associated with a message associated with the voltage waveform (Chapman: Para. [0096], Once a likely source ECU has been identified at step 810, the process 800 can move to step 812 wherein the ECU identified at step 810 is compared against the arbitration ID collected at step 802. Para. [0095]); and flag a masquerading ECU based on a determination that the observed distribution does match the fingerprint distribution but that the ECU ID associated with the observed distribution does not match an ECU ID associated with the message (Chapman: Para. [0097], Thus, at step 814 if the arbitration ID and the ECU identified at step 810 belong to the same ECU, then the process can move to step 816 wherein the transmission is authenticated. However, if the arbitration ID extracted at step 802 does not match the ECU identified at step 810, then the process can move to step 818 wherein the system or a user of the system can be alerted to the possible inauthentic transmission.).
Regarding claim 11, Chapman teaches a system, comprising: at least one electronic control unit (ECU); and an ECU identification sub-system coupled to the at least one ECU via an in-vehicle network (IVN) (Chapman: Para. [0026], As discussed above, modern automobile can include many independent control systems that work with one another to provide control of the overall vehicle. Each of the independent control systems can be controlled by a component called an electronic control unit (ECU) that is not only configured to operate and control specific systems within an automobile but can also communicate with other ECUs in the vehicle through a CAN bus as described in detail below.), the ECU identification sub-system comprising (Chapman: Para. [0050]): processing circuitry; and memory coupled to the processing circuitry, the memory comprising instructions that when executed by the processing circuitry cause the processing circuitry to: 
process a voltage waveform to generate an observed distribution from the voltage waveform (Chapman: Para. [0073], The average transition waveforms, as discussed further below, can be used to determine the identity of the transmitting ECU for a given CAN transmission. At the conclusion of step 610, the ECU being analyzed can have a plurality of transition average waveforms associated with it. In one or more examples, the ECU can have four average transition waveforms. Para. [0079], Once the payload of a frame has been extracted at step 804, the process can move to step 806, wherein the edge transitions of the payload can be isolated and framed. The process of isolation and framing edge transitions of a CAN payload can be substantially similar to the process described above with respect to FIG. 7.), 
determine whether the observed distribution matches a fingerprint distribution from a fingerprint (Chapman: Para. [0077], As further discussed below, if the arbitration ID collected at step 802 does not match the result of the classification based on the physical characteristics of the edge transitions of a frame, then the ECU transmission can be deemed to be suspicious. Para. [0094], With the identity matrix in place of Σi, the distance to each center in K-Means is shown in Equation 11 below. g(x|μ.sub.i)=(x−μ.sub.i).sup.τ(x−μ.sub.i) Equation (11) Para. [0095], In one or more examples, at step 810, the process can look at the individual classifications made at step 808 of each edge isolated at step 806 and implement a simple majority voting algorithm that classifies the payload by finding out which ECU had the majority of edges classified as belonging to it at step 808. In one example, if a payload had 100 edge transitions isolated to it and 54 of those edges were classified as belonging to ECU A at step 808, while 46 of those edges were classified as belonging to ECU B at step 808, then at step 810, the device 524 could determine that ECU A was the likely source of the CAN payload extracted at step 804. Para. [0096], [0057]), and 
identify an electronic control unit (ECU) associated with the fingerprint distribution based on a determination that the observed distribution matched the fingerprint distribution (Chapman: Para. [0056], In order to identify the source of a CAN transmission by the physical characteristics of its edge transitions, as a preliminary matter, the physical characteristics of edge transitions may need to be recorded and associated with a particular ECU. This can be analogous to fingerprinting an individual and then storing the fingerprint and associating it with the name of the individual who provided the print for future use. As discussed above, each ECU in a CAN bus can transmit a unique set of arbitration IDs. Thus, when the physical characteristics of an edge transition are recorded, the arbitration ID associated with the transmission can be used to identify the source of the transmission and thus associate an ECU with a particular set of physical characteristics. Para. [0096], Once a likely source ECU has been identified at step 810, the process 800 can move to step 812 wherein the ECU identified at step 810 is compared against the arbitration ID collected at step 802. Para. [0097], Thus, at step 814 if the arbitration ID and the ECU identified at step 810 belong to the same ECU, then the process can move to step 816 wherein the transmission is authenticated.).
Regarding claims 12-17, Claims 12-17 are rejected under the same rational as claims 2-7, respectively. 
Regarding claims 18-19, Claims 18-19 are rejected under the same rational as claims 9-10, respectively. 
Regarding claims 20-22, Claims 20-22 are rejected under the same rational as claims 1-3, respectively. 
Regarding claim 23, Claim 23 is rejected under the same rational as claim 7.
Regarding claims 24-25, Claims 24-25 are rejected under the same rational as claims 9-10, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. US 2019/0245872 by Shin et al.
U.S. Patent Application Publication No. US 2018/0248766 by Ezra et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NELSON S. GIDDINS/Primary Examiner, Art Unit 2437